Citation Nr: 0311562	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty and retired in February 
1975 with over 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2002.  A transcript of the hearing 
testimony has been associated with the claims file.

Finally, it appears to the Board that the veteran may have 
attempted to raise the issue of entitlement to service 
connection for a low back disorder on a secondary basis.  At 
this time, the veteran's claim for a foot disorder is 
undergoing additional development.  Subsequently, if he 
desires to pursue the low back claim on a secondary basis, he 
and/or his representative should do so with specificity at 
the RO.  As there has thus far been no adjudication of this 
issue, the Board has no jurisdiction of the issue at this 
time.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim to reopen and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The RO denied service connection for a low back disorder 
by decision dated in April 1982 on the basis that the 
veteran's low back complaints were incurred subsequent to 
military service.  There was no appeal taken from that 
decision.  

3.  The RO's April 1982 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.  

4.  Social Security Administration (SSA) medical records bear 
directly and substantively on the matter under consideration 
and are so significant that they must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's April 1982 
decision denying the claim of entitlement to service 
connection for a low back disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7103 (West 2002); 38 C.F.R. § 3.156 (2002); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim, and that this 
evidence is sufficient to establish service connection for a 
low back disorder.  After a review of the evidence, the Board 
finds that the evidence is new and material and the claim is 
granted to that extent.

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2002); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Due to the effective 
date of the amended regulation, the new standard is not 
applicable to the veteran's claim.

Historically, the RO denied the veteran's claim for a low 
back disorder by decision dated in April 1982 on the basis 
that there was no evidence of a chronic back disorder shown 
in service and no complaints related to his back until he 
suffered a low back strain with possible intervertebral disc 
protrusion in February 1982.  The RO noted that the veteran's 
complaints of recurrent low back strain were incurred 
subsequent to service and denied the claim.  Also of record 
at the time of the decision were a full compliment of service 
medical records, private medical records, his complaints of 
an in-service low back injury, and a VA examination report.  
He was notified of the decision and did not appeal.

In June 1997, the veteran filed the current claim, which was 
denied by a rating decision dated in November 1997.  This 
appeal is before the Board from his unsuccessful attempt to 
reopen his claim for entitlement to service connection for a 
low back disorder.  

After a review of the evidence, the Board finds that the 
claim should be reopened.  Of note, a September 1997 medical 
note included in the SSA records indicates that the veteran 
was diagnosed with a herniated disc in 1971.  Additional 
medical notes indicate a history of back problems beginning 
in service.  Because the statements focus on the veteran's 
assertions of a relationship between his current complaints 
and in-service back injuries, the Board is of the opinion 
that they bear directly and substantively on the matter under 
consideration and are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the claim is reopened.

As a final procedural matter, during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
is applicable to all claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  Inasmuch as the Board is allowing the 
benefit sought on appeal, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened and the benefit is granted to that extent.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for a low back disorder should be 
reopened, a remand should be undertaken at this time.  
Specifically, the Board finds that a remand is necessary for 
an opinion of whether the veteran's current low back disorder 
was incurred in military service.  

With respect to the remaining issues of entitlement to 
service connection for right and left foot disorders, the 
Board notes that there is no opinion on the issue of whether 
the veteran's pre-service flat feet were aggravated by 
military service.  Service connection may be established for 
aggravation of a pre-existing injury or disease when there is 
an increase in disability in service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Silence of the 
record on this point, however, may not be taken as indication 
of no aggravation, an opinion is needed.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Next, to the extent the veteran asserts that he developed 
right and left knee disorders as a direct result of military 
service, the Board finds that a remand is necessary for an 
opinion of whether the veteran's current complaints are the 
result of an injury incurred in or aggravated by military 
service.  In the alternative, the veteran contends that his 
knee complaints are related to his feet disorders.  Thus, to 
the extent that his feet disorders may be found to be 
service-connected, an examination is needed to provide a 
medical opinion as to the issue of whether his knee disorders 
are related to his feet complaints.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who have provided him with 
relevant treatment for back, feet, and 
knee disorders, not already associated 
with the claims file.  As part of this 
development, the veteran should be 
requested to provide any additional 
information pertaining to pre-military 
medical treatment for flat feet, to the 
extent available.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the appellant.

2.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of back 
problems and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Does it appear that the veteran 
experienced a herniated disc in 1971, 
as alleged?

?	Does the record establish that the 
veteran's current back complaints are 
as likely as not related to military 
service?  In responding to this 
question, the examiner should indicate 
the degree to which the opinion is 
based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

3.  The claims file, to include records 
obtained pursuant to the above, if any, 
should be directed to an appropriate VA 
physician for a medical opinion regarding 
the relationship between the veteran's 
pre-service complaints, in-service 
complaints and treatment, and current 
residuals of right and left foot 
disorders.  After reviewing the records 
and examining the veteran, the examiner 
is requested to express an opinion as to 
the following questions:

?	What is the nature of the veteran's 
current feet disorders?  In answering 
this question, the examiner should 
indicate whether any flatfoot 
condition which is found on 
examination is a congenital condition 
or an acquired condition.

?	Does the entire record covering the 
condition of the veteran's feet prior 
to, during, and subsequent to military 
service make it as likely as not that 
any current disability represents an 
aggravation of the pre-service 
condition beyond the progress that was 
to naturally be expected by reason of 
the inherent character/nature of the 
condition versus any change resulting 
from the physical demands of military 
service, and is that aggravation 
attributable to his period of military 
service?  If it appears that the in-
service complaints were acute and 
transitory, or constituted a temporary 
flare-up, that should also be noted.  

4.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of knee 
problems and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Does the record establish that the 
veteran's current knee complaints are 
as likely as not related to military 
service?  In responding to this 
question, the examiner should indicate 
the degree to which the opinion is 
based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

?	If it is determined that the veteran's 
knee complaints are not directly 
related to active military service, 
then the examiner should provide an 
opinion of whether they are as likely 
as not related to the veteran's 
current feet complaints?

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

6.  Thereafter, the matters should be 
readjudicated by the RO.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


